DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s response filed on 4/26/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/6/2022 are hereby withdrawn. The affidavit submitted on 4/26/2022 by Dr. Yitzhak Schiller was received and fully considered. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-20 are pending. Claims 11-20 are withdrawn. Claim 1 has been amended. Claims 1-10 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/305,601 and PCT/IL2017/050294 filed on 3/9/2016 and 3/8/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/9/2016.


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 4/26/2022.
Claim 1 describes a method for treating a subject afflicted with a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia “while avoiding dyskinesia”. It is unclear under what conditions one of ordinary skill in the art would avoid dyskinesia while practicing the claimed method. Applicant’s use of the term “avoiding” could indicate multiple conflicting meanings to one of ordinary skill in the art. For example, “avoiding” could indicate an undisclosed number of additional method steps which avoid symptoms of dyskinesia. Alternatively, it could indicate an inherent property of suppressing neuronal activity in the GPi and enhancing neuronal activity in the GPe and/or STN, and thus does not carry any patentable weight. As a result of this indefinite term, one of ordinary skill in the art would not understand the precise method steps required to practice the claimed invention. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.02. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. Furthermore, it is noted that the examiner is unable to find any special definition for the term “avoiding” in applicant’s specification. If applicant disagrees, applicant may point to a specific reference in the specification where this term is defined. Claims 2-10 are rejected for their dependency on indefinite claim 1.

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter in view of Jenner. "Wearing off, dyskinesia, and the use of continuous drug delivery in Parkinson's disease." Neurologic clinics 31.3 (2013): S17-S35 (hereinafter Jenner) and Benabid et al. "Deep brain stimulation of the subthalamic nucleus for the treatment of Parkinson's disease." The Lancet Neurology 8.1 (2009): 67-81 (hereinafter Benabid). This rejection is newly applied to address applicants claim amendments on 4/26/2022.
Claim 1 describes a method for treating a subject afflicted with a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia while avoiding dyskinesia comprising both steps (a) and (b). 
The genus of “avoiding dyskinesia” refers to a genus that is considered extraordinarily broad. It is thought to encompass a wide range of undisclosed method steps which avoid dyskinesia. The current claim language uses the phrase “comprising”, allowing further method steps to take place outside of suppressing neuronal activity in the GPi and enhancing neuronal activity in the GPe and/or STN. The genus of “avoiding dyskinesia” could indicate further method steps including taking amantadine or other small molecule drugs to avoid dyskinesia. It could even indicate surgical procedures such as deep brain stimulation. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification provides no examples to support amending claim 1 to include a new limitation in which dyskinesia is avoided. Although applicant has generally indicated that no new matter was introduced in the amendments submitted on 4/26/2022, applicant has not pointed to any auxiliary examples from the specification to support such claim amendments. The examiner is unable to find any supportive examples from the specification supporting these claim amendments. If applicant disagrees, applicant is invited to point where support for “avoiding dyskinesia” across the full breadth of the claimed genus is located in the specification by page and line number. 
Furthermore, the prior art does not support the breadth of applicants claim to a method for treating a subject afflicted with a neuronal hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia while avoiding dyskinesia comprising both steps (a) and (b). For example, Jenner describes the use of continuous small molecule drug delivery to avoid dyskinesia (Jenner, abstract). Additionally, Benabid describes deep brain stimulation to minimize dyskinesia in Parkinson’s disease patients (Benabid, abstract). Both of these methods “avoid dyskinesia” yet are not supported by applicant’s specification. 
Thus, the specification does not support applicant’s claim amendments which include additional limitations wherein dyskinesia is avoided across the entire breadth of the claimed genus. Dependent claims 2-10 are rejected for their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Greenberg et al. US 2018/0193414A1, published 7/12/2018, priority date 9/17/2015 (hereinafter Greenberg, reference of record) in view of Filion et al. "Effects of dopamine agonists on the spontaneous activity of globus pallidus neurons in monkeys with MPTP-induced parkinsonism." Brain research 547.1 (1991): 145-149 (hereinafter Filion, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on 1/6/2022. A reply to applicant’s arguments is found below.
Greenberg describes a therapeutic treatment for neurological disorders comprising the administration of inhibitory and/or excitatory DREADDs using AAV vectors via injection into one or more ganglia (Greenberg, para 12, 184 and 375). Greenberg provides examples wherein a patient suffering from a movement disorder (Parkinsonian tremor) is treated using excitatory DREADDs (Greenberg, para 437, example 19). Greenberg further lists dyskinesia as a related disease which can be treated using the disclosed DREADD methods (Greenberg, para 334). Thus, Greenberg’s disclosure of treating dyskinesia reads on applicant’s amendments to claim 1, wherein dyskinesia is avoided. Greenberg describes administration into subthalamic nucleus (STN) for selective neuronal expression in excitatory neurons (Greenberg, example 19). Greenberg describes the simultaneous use of multiple GPCR-ligand combinations for the treatment of neurological diseases along with activating compounds such as clozapine-N-oxide (CNO) (Greenberg, para 188-191 and TABLE 1). Greenberg provides embodiments wherein CNO is used to activate either inhibitory and/or excitatory DREADDs. Furthermore, Table 1 clearly shows that CNO results in both inhibitory and excitatory effects on GPCR class DREADDs (Greenberg, Table 1, pg 15). Table 1 also outlines corresponding mechanisms of action and receptor types as well. Greenberg specifically mentions embodiments wherein the DREADDs comprise excitatory G proteins (eg Gs, Gq/11, G12/13) and/or inhibitory G proteins (G i/o) depending on the desired downstream effects one skilled in the art wishes to achieve (Greenberg, para 184, 188 and TABLE 1). Greenberg describes the use of AAV vectors containing expression control elements active in neuronal cells operably linked to switch receptors which comprise DREADDS among others, corresponding to the limitations of claims 2 and 3 (Greenberg, para 130 and 171). Greenberg provides a detailed description of the DREADD viral vector constructs (Greenberg, para 286) and administration routes including direct injection into one or more ganglia within the peripheral or central nervous system (para 375). Greenberg describes this as a potential treatment for various neurological treatments including Alzheimer’s and Parkinson’s disease (Greenberg, para 12, 13 and 22). Greenberg provides detailed examples for DREAD based neurological treatments for post-traumatic stress disorder (para 431), depression (para 432), epilepsy (para 436) and movement disorders (para 437). Greenberg considers treatment strategies that minimize surgical damage (Greenberg, para 375). Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN. 
Filion teaches injecting the dopamine agonist apomorphine into monkeys before and after they developed Parkinson’s disease and examined the corresponding neuronal activity in the GPi and GPe regions of the globus pallidus (Filion, abstract). Filion found that apomorphine decreased neuronal firing rates within GPi neurons and inversely increased firing rates within GPe neurons in monkeys with MPTP-induced Parkinson’s disease (Filion, discussion para 1 and pg 158 col 2 para 1). Filion proposed this relationship of simultaneously suppressing GPi and enhancing GPe neuronal activity as a treatment for Parkinson’s disease (Filion pg 158 col 2 para 1). This is the same inverse relationship described in the instant invention although Filion uses apomorphine to achieve the therapeutic results rather than DREADD therapy. 
However, it would have been prima facie obvious to one of ordinary skill in the art to use the DREADD therapy as described by Greenberg with the injection sites targeting the simultaneous suppression of GPi and enhancement of GPe identified by Filion as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. Filion discovered that decreasing the neuronal activity of GPi neurons and inversely increasing GPe neurons served as a treatment in monkeys with MPTP-induced parkinsonism (Filion, discussion para 1 and pg 158 col 2 para 1). Greenberg discloses methods for suppressing neuronal activity through the use Gi DREADD genes and enhancing neuronal activity through the use of Gi and/or Gs DREADD genes. Thus, it would have been a matter of combining two well-known prior art elements to yield a predictable method since both Filion and Greenberg are concerned with therapeutic treatments for Parkinson’s disease. One would have been motivated to use the DREADD methodologies outlined by Greenberg to minimize the negative side effects of dyskinesia which were observed using the apomorphine treatments outlined by Filion. For example, Greenberg expressly lists dyskinesia as an associated neurological disease which could be treated using DREADD methodologies (Greenberg, para 334). Furthermore, Greenberg cites other negative side effects of opioid analgesics including increased drug dependence, tolerance and cognitive failure which would further motivate one of ordinary skill to use DREADD methodologies rather than the apomorphine based methods outlined in Filion since CNO specifically acts on DREADD receptors (Greenberg, para 6). One would have a reasonable expectation of success given the well-established nature of all the claimed experimental procedures and the minimization of side-effects when using DREADD based treatments. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Filion teaches that the suppression of neuronal activity in the GPi and enhancement of neuronal activity in the GPe cannot serve as a cure to Parkinson’s disease due to the induction of dyskinesia. Applicant emphasizes that Filion shows that the induction of dyskinesia is due to the neuronal modulation. Applicant references Greenberg not teaching the suppression of GPi and enhancing GPe, AMT or STN. Applicant claims that Greenberg is aware that Filion and the state of the art teach away from GPi suppression and GPe enhancement as such modulation results in dyskinesia and therefore Greenberg avoids this modulation. 
This argument has been fully considered but is not found persuasive. Applicant is invited to provide evidence to support the claim that Greenberg is aware that Filion and the state of the art teach away from GPi suppression and GPe enhancement as such modulation results in dyskinesia and therefore Greenberg avoids this modulation by line and page number. Attorney arguments do not replace evidence where evidence is necessary, see MPEP 2145. It is noted that applicants’ arguments regarding Filion teaching away from the presently claimed invention are also not found convincing since teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution, see MPEP 2141.02. Since Greenberg describes the advantages of DREADD methodologies against traditional opioid analgesics, one of ordinary skill in the art would look to replace the apomorphine based methods described by Filion with the DREADD methodologies described by Greenberg. Applicant may also consider Alcacer et al. "Role of striatal projection neurons in the generation of L-DOPA-induced dyskinesia." Parkinsonism & Related Disorders 22 (2016) (cited in applicants IDS) for a supporting example wherein DREADD methodologies were found to minimize dyskinesia related effects. 
Applicant further argues that a person of ordinary skill in the art would avoid GPi suppression and GPe enhancement regardless of the mechanism or messenger used, since this will induce dyskinesia. Applicant points to claim amendments adding “while avoiding dyskinesia” to claim 1. 
This argument has been fully considered but is not found persuasive. Applicant is invited to review the previous 112b and 112a rejections over newly amended claim 1. Furthermore, Filion is relied upon to show that simultaneous suppression of GPi and enhancement of GPe served as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. Filion uses apomorphine to induce these effects which resulted in side-effects such as dyskinesia. However, one of ordinary skill would be motivated to use the DREADD methodologies outlined by Greenberg to minimize the negative side effects of dyskinesia which were observed using the apomorphine treatments outlined by Filion. For example, Greenberg expressly lists dyskinesia as an associated neurological disease which could be treated using DREADD methodologies (Greenberg, para 334). Furthermore, Greenberg cites other negative side effects of opioid analgesics including increased drug dependence, tolerance and cognitive failure which would further motivate one of ordinary skill to use DREADD methodologies rather than the apomorphine based methods outlined in Filion since CNO specifically acts on DREADD receptors (Greenberg, para 6). 
Applicant refers to the affidavit submitted on 4/26/2022 by Dr. Yitzhak Schiller. Applicant provides arguments that the suppression of neuronal activity in the GPi and enhancement of neuronal activity in the GPe yield unexpected results superior to Filion since dyskinesia was avoided entirely. Applicant points to example 2 from the specification for support. 
This argument has been fully considered but is not found persuasive. Although it is granted that Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN, Greenberg does describe the use of multiple GPCR-ligand combinations (both excitatory and inhibitory) for the treatment of neurological diseases along with activating compounds such as clozapine-N-oxide (CNO) (Greenberg, para 188-191 and TABLE 1). Filion is relied upon to show that the simultaneous suppression of GPi and enhancement of GPe may serve as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease (Filion, discussion para 1 and pg 158 col 2 para 1). Thus, it would have been prima facie obvious to one of ordinary skill in the art to use the DREADD therapy as described by Greenberg with the injection sites targeting the simultaneous suppression of GPi and enhancement of GPe identified by Filion as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. One would have been motivated to use the DREADD methodologies outlined by Greenberg over to minimize the negative side effects of dyskinesia which were observed using the apomorphine treatments outlined by Filion. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Citation of other Relevant Prior Art 
Alcacer et al. "Role of striatal projection neurons in the generation of L-DOPA-induced dyskinesia." Parkinsonism & Related Disorders 22 (2016): e90

Kravitz et al. "Striatal mechanisms underlying movement, reinforcement, and punishment." Physiology 27.3 (2012): 167-177



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                 Patent Examiner
Art Unit 1633


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699